OPINION — AG — ** COUNTY ATTORNEY — SANITY ** QUESTION: IS IT REQUIRED BY LAW UNDER 19 O.S. 183 [19-183] ' DUTIES OF COUNTY ATTORNEY TO REPRESENT THE COUNTY IN SANITY HEARINGS ', FACTS: THE SHERIFF OF OKMULGEE COUNTY SIGNED A PETITION IN THE COUNTY COURT FOR A SANITY HEARING FOR A CERTAIN PERSON; UPON MEDICAL EXAMINATION BY TWO PHYSICIANS THE PATIENT WAS FOUND INSANE, THEREUPON THE PATIENT DEMANDED A JURY TRIAL.   OPINION: MAY OPINION OF BOTH QUESTIONS IS NO, THAT IS THE COUNTY ATTORNEY HAS NO JURISDICTION. . . . THE COUNTY ATTORNEY IS NOT ORDINARILY " REQUIRED BY LAW " TO REPRESENT THE STATE OF OKLAHOMA OR HIS COUNTY IN A PROCEEDING TO DETERMINE WHETHER A PERSON IS MENTALLY ILL (INSANITY); BUT THE A.G. IS OF OPINION THAT THE PROCEEDINGS, DEPENDING UPON WHETHER OR NOT THE OUTCOME THEREOF WILL HAVE A BEARING UPON, OR WILL AFFECT, SOME OTHER ACTION, PROCEEDING OR MATTER IN WHICH THE COUNTY ATTORNEY DOES HAVE A DUTY TO PERFORM. (MENTAL ILL, QUALIFICATIONS, EXAMINATION, HEARINGS, DUTIES) CITE: 19 O.S. 183 [19-183], 35 O.S. 1.61 [35-1.61], 35 O.S. 1.79 [35-1.79] (J. H. JOHNSON)